Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 04/29/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 04/19/2021 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,831,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest a method, comprising: capturing, at a structured illumination system, a first image of a sample; estimating, at a computing device, using at least the captured first image, a first structured illumination parameter; capturing, at the structured illumination system, a second image of the sample; estimating, at the computing device, using at least the captured second image, a second structured illumination parameter; and predicting, at the computing device, using at least the first structured illumination parameter or the second structured illumination parameter, a third structured illumination parameter, the third structured illumination parameter corresponding to a third image, wherein predicting the third structured illumination parameter comprises applying a least-squares fit to at least the first structured illumination parameter or the second structured illumination parameter, as recited in the claims.
The closest prior art, Kempe et al. (US 2011/0182529), discloses a structure illumination microscope determining an optimal illumination parameter. However, Kempe et al. does not disclose predicting a structured illumination parameter by applying a least-squares fit to at least the first structured illumination parameter or the second structured illumination parameter as claimed. Kempe et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425